Case 1:18-cr-20269-MGC Document 329 Entered on FLSD Docket 05/21/2019 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-20269-CR-COOKE

  UNITED STATES OF AMERICA,

                  Plaintiff,

  vs.

  NOE REINA DE LA CRUZ, et al

                  Defendants.
                                                   /

  IN RE:

  LV LENDING LLC

              Third-Party Petitioner
   _______________________________/

                  AGREED MOTION TO AUTHORIZE INTERLOCUTORY
                SALE AND MEMORANDUM OF LAW IN SUPPORT THEREOF

           The United States of America, pursuant to 21 U.S.C. § 853(g), moves for an agreed order

  permitting the sale of certain real property being sought for forfeiture pursuant to 18 U.S.C. §

  982(a)(1) and 21 U.S.C. § 853. The requested order will enable the United States to minimize

  accruing expenses and maximize the return on the property.    In support of its motion, the United

  States, through the undersigned Assistant United States Attorney, submits as follows:

           1.     On or about April 9, 2018, a federal grand jury charged Noe Reina De la Cruz

  (“Defendant”) and others with conspiracy to commit access device fraud, in violation of 18 U.S.C.

  § 1029(b)(2), access device fraud, in violation of 18 U.S.C. § 1029, aggravated identity theft, in

  violation of 18 U.S.C. § 1028A(a)(1), conspiracy to commit money laundering, in violation of 18

  U.S.C. § 1956(h), and money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i).

  Indictment, ECF No. 3.
Case 1:18-cr-20269-MGC Document 329 Entered on FLSD Docket 05/21/2019 Page 2 of 7



         2.      The Indictment included forfeiture allegations, which provided notice that upon

  conviction of a violation of 18 U.S.C. § 1029, the Defendant would forfeit to the United States,

  any property constituting or derived from, proceeds obtained, directly or indirectly, as a result of

  such violations, pursuant to 18 U.S.C. § 982(a)(2)(B), and any personal property used, or intended

  to be used, to commit such offense, pursuant to 18 U.S.C. § 1029(c)(1)(C). Id. at Page 10. The

  indictment further provided that upon a conviction of a violation of 18 U.S.C. § 1956, the

  Defendant would forfeit to the United States any property, real or personal, involved in such

  offense, or any property traceable to such property, pursuant to 18 U.S.C. § 982(a)(1). Id. The

  Defendant was further notified that the property subject to forfeiture included real property located

  at 3084 SW 112th Avenue, Davie, Florida, 33330 (hereafter, “Subject Property”). Id. at Page 11.

         3.      On or about October 25, 2018, pursuant to a written Plea Agreement, Defendant

  pleaded guilty to conspiracy to commit access device fraud, aggravated identity theft, and

  conspiracy to commit money laundering. See Plea Agreement, ECF No. 171 at ¶ 1, Page 1-2. In

  his Plea Agreement, Defendant consented to the forfeiture of the Subject Property. See id. at ¶

  17, Page 10.

         4.      On February 4, 2019, this Court granted the Government’s Motion for Preliminary

  Order of Forfeiture based upon Defendant’s guilty plea, the Plea Agreement, and the stipulated

  factual proffer. Preliminary Order of Forfeiture, ECF No. 50. Included in the Preliminary Order

  of Forfeiture was the Subject Property. Id. at Page 5. The Preliminary Order of Forfeiture also

  authorized the United States “pursuant to Rule 32.2(b)(3), (c)(l) of the Federal Rules of Criminal

  Procedure and 2 1 U.S.C. § 853(m), to conduct any discovery necessary, including depositions, to

  identify, locate or dispose of the property or in order to expedite ancillary proceedings related to

  any third-party petition[.]” Id.
                                                   2
Case 1:18-cr-20269-MGC Document 329 Entered on FLSD Docket 05/21/2019 Page 3 of 7



            5.   On March 14, 2019, LV Lending LLC (hereafter, “Petitioner”) filed a verified

  petition claiming an interest in the Subject Property. Petition and Request for Hearing Pursuant

  to 21 U.S.C. § 853(n)(2), ECF No. 296. On April 19, 2019, the Government served Petitioner

  with discovery, and it received a response on May 20, 2019.

            6.   At this time, an interlocutory sale is in the best interests of all interested parties, as

  the Subject Property is accruing expenses, including property taxes, maintenance costs, and other

  fees associated with the ownership of the Subject Property. For example, as mentioned in the

  Government’s Motion to Approve Stipulation and Settlement Agreement, as of March 18, 2019,

  the Subject Property had accumulated $83,350.00 in code enforcement liens. ECF No. 315 at

  Page 1.

            7.   The sale will be performed by Homeland Security Investigations (“HSI”), through

  its agents and contractors, in the most commercially feasible manner as determined by HSI in its

  sole discretion.

            8.   The net cash proceeds of the sale of the Subject Property (“Net Sale Proceeds”)

  shall consist of the sale price less any costs and expenses incurred by HSI and its agents and

  contractors for the seizure, maintenance and disposition of the Subject Property in accordance with

  the appropriate statutes. Such amounts include, but are not limited to: real estate commissions, if

  any; real estate property taxes which are due and owing, if any; insurance costs, if any; all costs

  incurred by HSI in connection with the maintenance, repair, marketing, and sale of the Subject

  Property; escrow fees; real estate commissions, if any; insurance costs, if any; document recording

  fees not paid by the buyer; title fees; county transfer taxes; and any other cost associated with the

  closing of the sale of the Subject Property.


                                                     3
Case 1:18-cr-20269-MGC Document 329 Entered on FLSD Docket 05/21/2019 Page 4 of 7



          9.      The Net Sale Proceeds will be deposited with HSI, to be held by the Treasury

  Executive Office for Asset Forfeiture (“TEOAF”) fund, and substituted as the Subject Property in

  this action pending a final judgment in this case.

                                          MEMORANDUM OF LAW

          Pursuant to Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure, the Court, “[a]t

  any time before entry of a final forfeiture order, the court . . . may order the interlocutory sale of

  property alleged to be forfeitable.” Fed. R. Crim. P. 32.2(b)(7). The Court may order the

  interlocutory sale of forfeitable assets if:

               (A) the property is perishable or at risk of deterioration, decay, or injury by being
                   detained in custody pending the action;

               (B) the expense of keeping the property is excessive or is disproportionate to its fair
                   market value;

               (C) the property is subject to a mortgage or to taxes on which the owner is in default;
                   or

               (D) the court finds other good cause.

  Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions

  (“Supp. R.”) G(7). Furthermore, pursuant to 21 U.S.C. § 853(g),1 the Court is Aauthorized to ...

  take any ... action to preserve the availability of property@ subject to forfeiture for violations of 18

  U.S.C. § 1956. The Court has jurisdiction to enter orders as provided in the relevant sections

  regarding property which may be subject to forfeiture or which property has been ordered forfeited.

  21 U.S.C. § 853(g). The Court can and should enter an order permitting the sale of the Subject

  Property, thereby preserving the value of the property for forfeiture.


  1
   18 U.S.C. § 982(b)(1) makes the provisions of 21 U.S.C. § 853 applicable to forfeitures sought
  pursuant to 18 U.S.C. § 982(a)(1).

                                                     4
Case 1:18-cr-20269-MGC Document 329 Entered on FLSD Docket 05/21/2019 Page 5 of 7



         The authority for the Court to order the sale of assets is found primarily in the underlying

  forfeiture statute and is buttressed by other statutory provisions incorporated therein by reference.

  Pursuant to these various statutes and Rules, the Court has the authority to enter an order for the

  interlocutory sale of assets which may deteriorate or greatly decrease in value during the course of

  the proceedings, or where the property will be subject to mounting expenses which are or will

  become excessive or disproportionate. See, e.g., 21 U.S.C. § 853(j); 21 U.S.C. § 881(d); 19 U.S.C.

  § 1612(a); and Supp. R. E(9)(a) also applies to forfeiture proceedings under Title 21 (providing

  for the sale of property where the property is liable to deterioration, decay or injury while in

  custody or where the expense of keeping the property is excessive or disproportionate).

         In all, this Court has the authority to enter an order for the interlocutory sale of the Subject

  Property which may deteriorate or decrease in value during the course of proceedings, or where

  the property will be subject to mounting expenses. Proceeding immediately to effect the sale of

  the Subject Property will best preserve the value of the assets identified for forfeiture.

  Additionally, Supp. R. G(7)(b)(iv) provides that the interlocutory sale proceeds may be substituted

  as the res subject to forfeiture in place of the property that was sold.

         WHEREFORE, pursuant to Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure,

  21 U.S.C. § 853(g), and based upon the foregoing reasons, specifically the accruing expenses,

  including property taxes, maintenance costs, and other fees associated with the ownership of the

  Subject Property, the entry of an order permitting the sale of the Subject Property is necessary to

  preserve its value, and to preserve the amount to be realized from the Subject Property for

  whichever party prevails in this ancillary proceeding. The United States therefore requests that

  the Court enter the attached Proposed Order Approving the Interlocutory Sale of the Subject

  Property and grant such other relief as is just and lawful.
                                                    5
Case 1:18-cr-20269-MGC Document 329 Entered on FLSD Docket 05/21/2019 Page 6 of 7




                                           Respectfully submitted,

                                           ARIANA FAJARDO ORSHAN
                                           UNITED STATES ATTORNEY

                                     By:   /s/ Nicole Grosnoff
                                           Nicole Grosnoff
                                           Assistant United States Attorney
                                           Court ID No. A5502029
                                           99 Northeast Fourth Street, 7th Floor
                                           Miami, Florida 33132-2111
                                           Telephone: (305) 961-9294
                                           Facsimile: (305) 536-4089
                                           E-Mail: nicole.s.grosnoff@usdoj.gov




                                       6
Case 1:18-cr-20269-MGC Document 329 Entered on FLSD Docket 05/21/2019 Page 7 of 7



                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 21, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.


                                    BY:    /s/ Nicole Grosnoff
                                           Nicole Grosnoff
                                           Assistant United States Attorney




                                              7
